UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------x
EDSON MAITLAND and EDSON
MAITLAND, JR.,

                      Plaintiffs,              MEMORANDUM & ORDER
                                               14-CV-5938(JS)(AKT)
     -against-

FAWN-NITA LUNN, TOWN OF HEMPSTEAD,
NEW YORK, and COUNTY OF NASSAU,

                    Defendants.
----------------------------------x
APPEARANCES
For Plaintiffs:     Edson Maitland, pro se
                    Edson Maitland, Jr., pro se
                    33 Ramblewood Drive
                    Palm Coast, Florida 32164

For Defendants:
County of Nassau      Pablo A. Fernandez, Esq.
                      Lisa M. Ben-Sorek, Esq.
                      Nassau County Attorney’s Office
                      One West Street
                      Mineola, New York 11501

Town of Hempstead     Daniel James Evers, Esq.
                      Joseph E. Macy, Esq.
                      Donna A. Napolitano, Esq.
                      Berkman, Henoch, Peterson,
                        Peddy & Fenchel, P.C.
                      100 Garden City Plaza
                      Garden City, New York 11530

                      Federico A. Amorini, Esq.
                      Law Office of FA Amorini
                      16 Dolphin Drive
                      Farmingdale, New York 11735

SEYBERT, District Judge:
          This diversity action by the plaintiffs Edson Maitland

(“Maitland”) and Edson Maitland, Jr. (“Maitland Jr.”and together,

“Plaintiffs”)    concerns   allegations   of   breach   of   contract   and
unjust                 enrichment.                             Currently        pending   before   the   Court   are

defendants’, the Town of Hempstead, New York, (the “Town”), and

the County of Nassau, (the “County” and together, “Defendants”),

motions for summary judgment pursuant to Federal Rule of Civil

Procedure 56. (Town Mot., D.E. 103; Cty. Mot., D.E. 97.) However,

because the Court finds that it lacks subject matter jurisdiction

over Plaintiffs’ claims against the Town and the County, those

claims are dismissed without prejudice to re-filing in state court

and the motions for summary judgment are TERMINATED as moot.

                                                                   BACKGROUND

                             The Court assumes familiarity with the underlying facts

of this case, which are described in the Court’s prior orders.

(See Mar. 4, 2016 M&O, D.E. 58, at 2-5; Mar. 21, 2017 M&O, D.E.

62, at 3-9.)                             Briefly, however, the relevant facts and procedural

history are provided below.

I.            Factual Background1

                             Pro se Plaintiffs are the owners of property located in

Roosevelt, New York (the “Property”).2                                                    (Am. Compl., D.E. 66,




1 The following facts are taken from the parties’ Rule 56.1
Statements and Counterstatements, and the exhibits filed in
connection with Defendants’ motions for summary judgment. Any
relevant factual disputes are noted.

2 The County contends that Maitland and his wife, Yvonne Maitland
own the deed to the Property, and are therefore the true owners.
(Cty. Br., D.E. 101, at 9.) Plaintiffs contend that Maitland
Jr. is a joint owner of the Property and has “Power of
                                                                           2

¶ 16.)                   Plaintiffs participate in the Section 8 Housing Choice

Voucher Program, a federal program created by the United States

Housing Act of 1937 and the Housing and Community Development Act

of 1974 (“Section 8 program”).                                          42 U.S.C. § 1437f.        The Section 8

program was created “for the purpose of aiding low-income families

in obtaining a decent place to live and of promoting economically

mixed housing.”                                   42 U.S.C. § 1437f(a).            “The program operates by

providing                       federal                   subsidies   to     private   building    owners   like

[P]laintiffs, who lease apartment units to low-income families at

a reduced rental rate.”                                           See Renaissance Equity Holdings LLC v.

Donovan, No. 12–CV–1639, 2013 WL 2237547, at *1 (E.D.N.Y. May 21,

2013).                     The program is administered by local public housing

agencies (“PHAs”), and these entities receive funding from the

Department of Housing and Urban Development (“HUD”) for their

corresponding costs.                                           24 C.F.R. § 982.1(a)(1).      “The amount and

terms of the rental subsidy payments PHAs make to owners are

determined                         by           Housing          Assistance     Payment   (“HAP”)     contracts

executed by the PHAs and owners.”                                             Renaissance, 2013 WL 2237547,

at *1.                      “Building owners enter into separate leases with the

respective low-income tenants, but do not contract directly with

HUD.”               (Id.)





Attorney.”                         (Pls. 56.1 Counterstmt., D.E. 111 at ECF pp. 51-76, 
¶ 10.)
                                                                        3

               A.            The HAP Contract and Lease Agreement

                             On or about April 26, 2010, Plaintiffs entered into a

HAP Contract with the Town, as the PHA, by which they provided

Section 8 housing to Defendant Fawn-Nita Lunn (“Lunn”) at the

subject Property.3                                        (Town 56.1 Stmt., D.E. 103-1, ¶ 11; Pls. 56.1

Counterstmt. ¶ 16.) The County was not a party to the HAP Contract.

(See HAP Contract, Napolitano Decl., Ex. E, D.E. 103-10.) Pursuant

to the HAP Contract, the Town was initially required to make

monthly payments of $1,742 directly to Plaintiffs on behalf of

Lunn, and Plaintiffs were responsible for providing all utilities

to the Property.                                      (Town 56.1 Stmt. ¶ 12; HAP Contract, Part A, ¶

7, Part B, ¶ 3(b).) The HAP Contract was subject to yearly renewals

beginning on the first day of the initial term of the Lease and

terminating on the last day of the term of the Lease.                                                (Town 56.1

Stmt. ¶ 19; HAP Contract, Part B, ¶ 4(a).)

                             The HAP Contract details the terms and conditions of

payment,                    termination,                       and   Housing   Quality   Standards    (“HQS”).4

(Town 56.1 Stmt. ¶ 13; HAP Contract, Part B.)                                                  In regard to




3 As of the date of this Order, Lunn has not been served in the
instant action.

4 HUD prescribes certain HQS with which all Section 8 housing
must comply in order for owners to receive the rental subsidies.
42 U.S.C. § 1437f(o)(8); 24 C.F.R. § 982.401. If a Section 8
housing owner is unable or unwilling to correct an HQS
violation, the PHA is entitled to terminate the owner’s Section
8 funding. 24 C.F.R. § 982.306(c)(1).
                                                                        4

liability, the HAP Contract provides: “The [Town] has no liability

or responsibility to [Plaintiffs] or other persons for the family’s

behavior or the family’s conduct in tenancy.”                                                   (HAP Contract,

Part B, ¶ 2(e); Town 56.1 Stmt. ¶ 15.)                                             It specifically states:

                             [t]he [Town] is only responsible for making
                             housing assistance payments to [Plaintiffs] in
                             accordance with the HAP contract and HUD
                             requirements for a tenancy under the voucher
                             program.
                             The [Town] shall not pay any portion of the
                             rent to [Plaintiffs] in excess of the housing
                             assistance payment. The [Town] shall not pay
                             any other claim by [Plaintiffs] against the
                             family.

(HAP            Contract,                       Part           B,   ¶   7(e)(1)-(2);   Town   56.1   Stmt.   ¶   23

(emphasis added).)                                         The HAP Contract further provides that “[i]f

the security deposit is not sufficient to cover amounts [Lunn]

owes under the lease, [Plaintiffs] may collect the balance from

[Lunn].”                     (HAP Contract, Part C, ¶ 12(d).)

                             On March 31, 2010, Plaintiffs and Lunn entered into a

Lease Agreement (“Lease”) for the Property. (See Lease, Napolitano

Decl., Ex. D, D.E. 103-9; Town 56.1 Stmt. ¶ 10.)                                               The Lease period

was from May 1, 2010 through April 30, 2011 and was subject to

yearly renewals.                                      (See Lease.)          Neither the County nor the Town

were parties to the Lease.5                                               Pursuant to the Lease Agreement,




5 Plaintiffs contend that the Town and the County were also
parties to the Lease (Pls. 56.1 Counterstmt. ¶ 14), however, the
Lease does not contain any reference to either party. (See
generally Lease.)
                                                                           5

“[Lunn]      must    pay    for    damages        suffered   and    money     spent    by

[Plaintiffs] relating to any claims arising from any act or neglect

of [Lunn].     [Lunn] is responsible for all acts of [Lunn’s] family,

employees, guests or invitees.”               (Lease ¶ 9.)

              In addition to being a Section 8 beneficiary, Lunn was

a recipient of shelter payments at various times throughout her

Lease of the Property in accordance with New York State Social

Services Law 131-a.          (Cty. 56.1 Stmt., D.E. 99, ¶¶ 26-30.)                    The

County forwarded these shelter payments from the Department of

Social Services to Plaintiffs on behalf of Lunn.                    (Cty. 56.1 Stmt.

¶¶ 26, 29.)

       B.     Termination of the HAP Contract and Lease

              The HAP Contract provides for its automatic termination

in the event the Lease is terminated.(HAP Contract, Part C, ¶ 9;

Town 56.1 Stmt. ¶ 29.)            The HAP Contract further provides that it

will terminate if the Town terminates program assistance for the

Lunn family, if the Town determines that the Plaintiffs’ Property

does   not    meet    all   requirements          of   the   HQS,   or   if   the   Town

determines     that    Plaintiffs       have       otherwise    breached      the     HAP

contract.      (HAP Contract, Part B, ¶¶ 4(b)(1),(2) and (8); Town

56.1 Stmt. ¶ 20.)

              On January 22, 2014, the Property failed the Town’s HQS

inspection, and on January 28, 2014, the Town put Plaintiffs on

notice that they were required under the HAP Contract to correct

                                             6

the HQS violations within thirty days.                                                (Town 56.1 Stmt. ¶¶ 45-

46.)             After the Town extended the Plaintiffs’ time to correct the

HQS violations to March 28, 2014, on March 1, 2014, Plaintiffs

sent a Notice of “Termination of Lease/Non-Renewal of Rental

Agreement” to the Town and Lunn, terminating the Lease as of May 1,

2014.6                (Pls. 56.1 Counterstmt. ¶¶ 32, 54; Notice of Termination,

Napolitano Decl., Ex. X, D.E. 103-29.)                                                 According to the Town,

Plaintiffs’ termination of the Lease automatically terminated the

HAP            Contract,                       including             the   Town’s     duty   to   make    payments

thereunder.                            (Town 56.1 Stmt. ¶ 51.)                       The Town also claims that

Plaintiffs’ failure to notify the Town on March 28, 2014 that the

required HQS repairs had been made served as an additional basis

to automatically terminate the HAP Contract.7                                                 (Town 56.1 Stmt.

¶ 53.)                  Plaintiffs contend that they did not renew the Lease due

to outstanding rent and property damage and that it was the Town

who           terminated                         the           HAP   Contract   on   April   1,   2014,    thereby

terminating the Lease.                                           (Pls. 56.1 Counterstmt. ¶¶ 54, 65.)



6  Though the Notice of Termination refers to April 31, 2014 as
the termination date, the Town’s Rule 56.1 Statement notes that
the Lease was terminated on May 1, 2014. (See Notice of
Termination; Town 56.1 Stmt. ¶¶ 59-60.)

7 Unrelated to Plaintiffs’ termination of the Lease, on July 31,
2014, the Town terminated Lunn’s enrollment in the Section 8
Voucher Program and barred her from receiving a voucher for any
other residential unit based upon her failure to comply with HUD
regulations. (Town 56.1 Stmt. ¶ 71; Town Hr’g Decision,
Napolitano Decl., Ex. AA, D.E. 103-32; Pls. 56.1 Counterstmt. 
¶ 58.)
                                                                           7

          On May 1, 2014, Lunn refused to remove herself from the

Property despite the termination of the Lease.            (Cty. 56.1 Stmt.

¶ 36; Pls. 56.1 Counterstmt. ¶ 60.)           On July 8, 2014, Maitland

initiated a Landlord/Tenant holdover proceeding against Lunn in

the Nassau County District Court seeking to evict Lunn and her

family from the Property, and seeked to recover $21,288.00 in back

rent and damages.      (Town 56.1 Stmt. ¶ 67; Notice of Petition,

Fernandez Decl., Ex. J, D.E. 100-10, (Maitland v. Lunn, Index No.

LT-3657/14 (Dist. Ct. Nassau Cty.); Pls. 56.1 Counterstmt. ¶ 67.)

On July 25, 2014, Maitland and Lunn entered into a Stipulation of

Settlement in the holdover proceeding.           The Stipulation provided

that Lunn consented to the entry of a judgment of possession and

the issuance of a warrant of eviction and that Maitland waived any

rent claim.     (Town 56.1 Stmt. ¶ 72; Pls. 56.1 Counterstmt. ¶ 68;

Stip. of Settlement, Fernandez Decl., Ex. K, D.E. 100-11.)             That

same day, a judgment was issued awarding possession of the Property

to Maitland, plus costs and disbursements in the amount of $70.00,

and a warrant of eviction was issued with execution stayed until

August 15, 2014, which would allow the removal of Lunn and her

family from the Property.        (Town 56.1 Stmt. ¶ 73; Pls. 56.1

Counterstmt. ¶ 69; Landlord/Tenant J., Fernandez Decl., Ex. L,

D.E. 100-12.)

          Despite    the   issuance    of   a   warrant   of   eviction,   on

August 15, 2014, Lunn failed to vacate the Property.             (Pls. 56.1

                                      8

Counterstmt. ¶ 71.)      On August 16, 2014, the Property was fire-

bombed, and according to a police report, there was an estimated

$3,000.00   in    damage.      (Pls.    56.1   Counterstmt.     ¶     72.)     On

September 4, 2014, Maitland made an ex parte application seeking

to amend the Stipulation of Settlement to include a monetary

judgment in the amount of $21,552.00 against Lunn.                  (Pls. 56.1

Counterstmt.¶ 73; Pet. to Amend Stip., Fernandez Decl., Ex. N.,

D.E. 100-14, at ECF pp. 3-4.)         Maitland’s application was rejected

by the state court on September 10, 2014.                  That court ruled

“[t]here is no provision for money in the Stip of Settlement . .

. You can try suing them in civil court for $21,552.”            (Court Clerk

Correspondence, Fernandez Decl. Ex. N, D.E. 100-14, at ECF p. 2;

Pls. 56.1 Counterstmt. ¶ 73.)            On November 5, 2014 the Nassau

County Sheriff’s Department executed the Warrant of Eviction and

returned possession of the Property to Plaintiffs.             (Nov. 5, 2014

Sheriff’s Ltr., Fernandez Decl., Ex. O, D.E. 100-15; County 56.1

Stmt.¶ 45.)     Following Lunn’s eviction, on or about November 24,

2014, the Town conducted an inspection of the Property and noted

many of the same violations it had found in January 2014. (Compare

Town 56.1 Stmt. ¶ 82 with Town 56.1 Stmt. ¶ 45.)

II.   Procedural History

        Plaintiffs    commenced       this   action   on    October    6,     2014

asserting   claims   against    all    three   Defendants     for     breach   of

contract,   unjust    enrichment       and   equitable     estoppel,    and    an

                                        9

additional                        claim                under         the    Racketeer    Influenced         and   Corrupt

Organization                            Act            (“RICO”)         against     Defendant       Lunn.         (Compl.,

D.E. 1.)                       Each cause of action sought $37,106 in damages which

included                    owed             rent              and   property      damage    as   of       October    2014.

(Mar. 4, 2016 M&O at 5 (citing Compl. ¶¶ 59, 65, 69, 76, 98, 100,

102, 105-06).)                                  On March 4, 2016, this Court granted the Town’s

motion to dismiss Plaintiffs’ Complaint for lack of subject matter

jurisdiction,                                  specifically                  for    failure       to       satisfy      the

jurisdictional requirement, and sua sponte dismissed the claims

against the County.8                                           (Mar. 4, 2016 M&O at 5-11.)

                      On           March                 7,      2016       Plaintiffs      filed      a     motion     for

reconsideration of the March 4, 2016 M&O.                                                   (See Recons. Mot., D.E.

59.)                  In          regard                 to      the    amount     in   controversy         requirement,

Plaintiffs argued that they were unable to provide a final damages

calculation at the time of filing their Complaint because Lunn had

not vacated the Property until November 4, 2014, one month after

they filed their lawsuit.                                                  (Mar. 21, 2017 M&O at 8.)              Denying

Plaintiffs’ motion for reconsideration, this Court found that

Plaintiffs                         failed                  to    clarify       their    factual     allegations         and

instead, “flatly dismiss[ed] the Town’s arguments, stating only




8 Defendant Lunn failed to answer or otherwise                                                    defend herself in
Plaintiffs’ action, and the Clerk of the Court                                                    entered a
certificate of default against her on February                                                    8, 2016.
(Mar. 4, 2016 M&O at 2, n.1; see Clerk’s Entry                                                    of Default, D.E.
56.)
                                                                             10

that ‘[t]he amount of controversy is over $75,000.00 in Property

Damage and Back Rent.’”         (Mar. 21, 2017 M&O at 14.)               However, the

Court granted Plaintiffs leave to file an amended complaint to

plead     facts     that   would     satisfy      the    amount     in    controversy

requirement.        (Mar. 21, 2017 M&O at 26.)

          The Court also considered the Town’s other grounds for

dismissal.     The Court found that Plaintiffs had plausibly alleged

a breach of contract claim against the Town but granted the Town’s

motion to dismiss Plaintiffs’ unjust enrichment claim because a

valid contract governed the dispute.                  (Mar. 21, 2017 M&O at 21-

23.)    Finally, the Court dismissed Plaintiffs’ claims of equitable

estoppel against the Town and the County.                     (Mar. 21, 2017 M&O at

23.)     The Court instructed Plaintiffs that “[i]n any forthcoming

complaint,        Plaintiffs        must     assert       proper     jurisdictional

allegations with respect only to (1) the breach of contract claim

against the Town and the County and (2) the unjust enrichment claim

against the County.”          (Mar. 21, 2017 M&O at 23.)                 On March 30,

2017, Plaintiffs filed their Amended Complaint.                    (See Am. Compl.)

The    Town   and    the   County    both     moved     for   summary    judgment   on

September 10, 2018.

                                     DISCUSSION

I.      The Amount in Controversy Requirement

          As a threshold matter, the County argues in its motion for

summary judgment that the Court lacks subject matter jurisdiction

                                            11

to hear this case because the amount in controversy as against the

County is less than $75,000.   (Cty. Br. at 10-11.)   For the reasons

set forth below, the Court agrees and concludes that it lacks

subject matter jurisdiction over the claims against the Town and

the County.

       To properly invoke federal diversity jurisdiction, there

must be complete diversity, as well as an amount in controversy

that exceeds $75,000.      28 U.S.C. § 1332.    A court may examine

subject matter jurisdiction at any stage of a proceeding and must

dismiss the case if subject matter jurisdiction is lacking. Manway

Constr. Co. v. Hous. Auth. of City of Hartford, 711 F.2d 501, 503

(2d Cir. 1983).    It is the Plaintiffs’ burden to prove “to a

‘reasonable probability’ that the claim is in excess of the

statutory jurisdictional amount.”      Tongkook Am., Inc. v. Shipton

Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994) (citing Moore v.

Betit, 511 F.2d 1004, 1006 (2d Cir. 1975)); St. Paul Mercury Indem.

Co. v. Red Cab Co., 303 U.S. 283, 290, 58 S. Ct. 586, 591, 82 L.

Ed. 845 (1938) (allocating the burden to the plaintiff because he

or she “knows or should know whether [the] claim is within the

statutory requirement”).    While the Second Circuit “recognizes a

rebuttable presumption that the face of the complaint is a good

faith representation of the actual amount in controversy,”    Wolde–

Meskel v. Vocational Instruction Project Cmty. Servs., Inc., 166

F.3d 59, 63 (2d Cir. 1999), a court must dismiss the case for want

                                 12

of   subject   matter    jurisdiction       if,    “‘from    the   face   of   the

pleadings, it is apparent, to a legal certainty, that the plaintiff

cannot recover the amount claimed or . . . that the plaintiff never

was entitled to recover that amount, and that his claim was

therefore colorable for the purpose of conferring jurisdiction.’”

Tongkook, 14 F.3d at 784 (quoting St. Paul, 303 U.S. at 288–89, 58

S. Ct. at 590).

         Further,      although   “[t]he      amount    in     controversy       is

determined at the time the action is commenced,” a subsequent

discovery that the true amount in controversy is below the minimum

statutory jurisdictional amount requires dismissal for lack of

subject matter jurisdiction.            Id. at 784, 786; Gucciardo v.

Reliance Ins. Co., 84 F. Supp. 2d 399, 403 (E.D.N.Y. 2000) (where

facts developed during discovery reveal that the “Plaintiff’s

claim could not reach the jurisdictional threshold at the time of

filing the complaint, the suit must be dismissed.”)                “But the test

remains severe, allowing a finding that the amount in controversy

falls below the threshold only in three situations: ‘1) when the

terms of a contract limit the plaintiff’s possible recovery; 2)

when a specific rule of substantive law or measure of damages

limits   the   money    recoverable   by     the    plaintiff;     and    3)   when

independent facts show that the amount of damages was claimed by

the plaintiff merely to obtain federal court jurisdiction.’” Brown

v. N.Y. State S. Ct. for 2d Jud. Dist., 680 F. Supp. 2d 424, 429

                                      13

(E.D.N.Y. 2010) (quoting Wright, Miller & Cooper, Federal Practice

& Procedure: Jurisdiction 3d § 3702).

                      Here, to a “legal certainty,” Plaintiffs’ claims against

the Town and the County cannot meet the minimum jurisdictional

requirement because the relevant agreements limit their recovery.9

Plaintiffs allege damages in the total amount of $104,217.54--

specifically, $28,784.00 for outstanding rent and $75,433.54 for

property                    damage.10                          (Amend.    Compl.    ¶¶    56-61.)     However,    the

operative agreements provide that Lunn, and not the Town, is

responsible for paying any property damages.                                                        See Sheldon v.

Khanal, No. 08–CV–3676, 2011 WL 3876970, at *9–10 (E.D.N.Y. Aug.

31, 2011) (finding breach of contract claim did not meet the

required amount in controversy where plaintiffs’ damages were

limited by the terms of the contract).

                             As          discussed                supra,    the     HAP    contract    executed   by

Plaintiffs and the Town specifically provides that the Town is not

responsible for the conduct of the tenant and that the Town is

only             responsible                            for      making    HAP     payments    to    Plaintiffs   in



9 Notably, Plaintiffs have not challenged the validity of the
Lease or the HAP Contract.

10Though the Amended Complaint alleges $104,217.54 in total
damages, Plaintiffs’ Rule 56.1 Counterstatement claims total
outstanding rent and property damages of $115,819.54, which
includes $40,386 for outstanding rent and $75,433.54 in property
damage. (Pls. 56.1 Counterstmt. ¶ 51.) Even if the Court were
to consider this later damage claim, the outcome would be the
same.
                                                                           14

accordance with the HAP Contract and HUD requirements.          (HAP

Contract at Part B, ¶ 2(e), 7(e)(1).)     It also states that “[t]he

[Town] shall not pay any other claim by [Plaintiffs] against

[Lunn].”    (HAP Contract, Part B, ¶ 7(e)(2).)

       Moreover, the HAP Contract operates in conjunction with

the Lease executed by Plaintiffs and Lunn.        (See generally HAP

Contract.)     The Lease specifically assigns liability for any

property damage to Lunn.   (Lease ¶ 9.)   Thus, as this Court stated

in its prior order on Plaintiffs’ reconsideration motion, “under

the Lease Agreement and the HAP Contract, Lunn is responsible for

all property damage.”      (Mar. 21, 2017 M&O at 21) (citations

omitted).

       Similarly, the County cannot be held liable for any damage

to Plaintiffs’ Property.     The County was not a party to either the

HAP Contract or the Lease.    It merely provided shelter payments to

Plaintiffs on behalf of Lunn in connection with a Department of

Social Services program.   (County 56.1 Stmt. ¶¶ 23, 26; Cty. Dep’t

of Soc. Servs. Letter dated May 18, 2010, Fernandez Decl., Ex. G,

D.E. 100-7.)   Further, Plaintiffs have not set forth any plausible

legal theory under which the County could be held liable for damage

that Lunn caused to their Property.

       As Plaintiffs have failed to allege or submit any evidence

demonstrating that either the Town or the County could be liable

for property damage under any contract, at most, the Town and

                                  15

County could be held liable for the $28,784 sought in unpaid rent.

This amount falls far short of the jurisdictional threshold of

$75,000.

          Notably, even if Plaintiffs have met the jurisdictional

requirement as to Defendant Lunn, as they have alleged that she is

liable for the $75,433.54 in property damage, this does not confer

subject matter over Plaintiffs’ claims against the Town and the

County.     When a diversity case involves more than one defendant,

“Plaintiffs must meet the amount-in-controversy requirement for

each defendant; they may not aggregate claims against individual

defendants to reach $75,000.”       Perrone v. Amato, 09-CV-0316, 2010

WL 11629624, at *2 (E.D.N.Y. Aug. 30, 2010) (citing Chase Manhattan

Bank, N.A. v. Aldridge, 906 F. Supp. 870, 874 (S.D.N.Y. 1995) (“‘a

plaintiff     cannot   aggregate        its     claims    against     individual

defendants    in   order   to   satisfy       the   jurisdictional    amount    in

controversy requirement of 28 U.S.C. § 1332.              It must satisfy the

jurisdictional amount with respect to each defendant.’”))                      See

Green v. Doukas, 97-CV-8288, 2001 WL 767069, at *2 (S.D.N.Y. June

22,   2001)    (“[A]ggregation     is     allowed      when   the    defendants’

liability to the plaintiff is common, undivided, or joint.                It is

not allowed when the defendants’ liability is several, or if the

claims against them are separate and distinct from one another.”)

(internal quotation marks and citation omitted).



                                        16

          Further,   “[a]lthough   supplemental      jurisdiction,     as   set

forth in 28 U.S.C. § 1367, often allows a court with original

jurisdiction over at least one claim to hear other, related claims,

section    1367   does   not   allow    a    plaintiff   to   circumvent    the

jurisdictional limit in a diversity matter.”              Nastasi    v. Lari,

No. 15-CV-6066, 2017 WL 943935, at *4 (E.D.N.Y. Mar. 9, 2017)

(citing     Congram v. Giella, 91-CV-1134, 1992 WL 349845, at *3

(S.D.N.Y. Nov. 10, 1992) (“noting that, in a case where original

jurisdiction is grounded solely in section 1332, the aggregation

rules of section 1332 apply in determining whether the Court has

supplemental jurisdiction under section 1367 over claims by a

plaintiff”); Perrone,2010 WL 11629624, at * 5-6 (noting that other

courts have held that “§ 1367(b) prohibits courts from exercising

supplemental      jurisdiction     over      separate    defendants,    where

plaintiff have not met the statutory minimum amount in controversy

against each defendant”).

          Here, Plaintiffs cannot aggregate their claims against Lunn

with those against the Town and the County as Defendants are not

jointly liable.      Further, this Court will not allow Plaintiffs to

skirt the jurisdictional requirement and exercise supplemental

jurisdiction over Plaintiffs’ claims against the Town and the

County.     Thus, $28,784 is the maximum amount Plaintiffs could

potentially recover from the Town and the County for unpaid rent.

As this is far from the jurisdictional requirement of $75,000,

                                       17

Plaintiffs’    claims     against    the     Town   and   the   County   must    be

dismissed.

       Therefore, Plaintiffs’ claims against the Town and the

County are DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction, and the Court does not reach the parties’ summary

judgment motions.

                                 CONCLUSION
             For   the   foregoing   reasons,       because     the   Court   lacks

subject matter jurisdiction as to the claims asserted against the

Town and the County, it dismisses those claims and will not pass

on Defendants’ motions for summary judgment.




               [BOTTOM OF PAGE INTENTIONALLY LEFT BLANK]






                                       18

             With regard to Defendant Lunn, Federal Rule of Civil

Procedure 4(m) directs that if service of the summons and complaint

is not made upon a defendant within 90 days after the filing of

the complaint, the action may be dismissed without prejudice after

notice to the Plaintiff.     See FED. R. CIV. P. 4(m).   More than 90

days have passed since the Amended Complaint was filed. Plaintiffs

are hereby given notice that if they do not file proof of service

by August 30, 2019, the case will be dismissed as to Defendant

Lunn.

         

                                           SO ORDERED.


                                           /S/ JOANNA SEYBERT______
                                           Joanna Seybert, U.S.D.J.

DATED:       July    2 , 2019
             Central Islip, New York




                                  19

